Determination of respondent State Liquor Authority dated November 1, 1994, suspending petitioner’s liquor license for 60 days and imposing a $1,000 bond forfeiture, upon findings that petitioner sold liquor to persons under the age of 21 on two occasions in violation of Alcoholic Beverage Control Law § 65 (1), unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Walter Tolub, J.], entered April 10, 1995) is dismissed, without costs.
Substantial evidence, including the testimony of the two then underage police officers that on two separate occasions, petitioner did not ask for proof of age before allowing them to purchase liquor, supports the findings of the Administrative Law Judge, who was in the best position to determine the credibility of the witnesses, that petitioner had twice violated the statute by selling liquor to persons under the age of 21 (see, Matter of Avon Bar & Grill v O’Connell, 301 NY2d 150, 153). The penalty of 60 days suspension is not excessive. Concur—Sullivan, J. P., Rosenberger, Wallach, Ross and Williams, JJ.